Citation Nr: 1236380	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to January 1969.  He served in the Republic of Vietnam between November 9, 1965 and November 8, 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for type II diabetes mellitus with erectile dysfunction and assigned a 10 percent evaluation effective September 26, 2008. 

The rating assigned for type II diabetes mellitus with erectile dysfunction was increased to 20 percent effective September 26, 2008 in a January 2010 rating decision issued by the RO in Seattle, Washington.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The RO in Atlanta, Georgia, currently has jurisdiction of the claim. 

The claim was remanded by the Board in January 2012 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  

In its January 2012 decision, the Board referred the issue of entitlement to service connection for a liver disorder/hepatitis for adjudication by the Agency of Original Jurisdiction (AOJ).  Review of the Veteran's Virtual VA folder reveals that a rating decision was issued in August 2012 by the Atlanta RO in which it stated that the Veteran's VA Form 9 received in February 2010 mentioned, in pertinent part, the issues of an enlarged liver and hepatitis C and, although not expressly claimed, were inadvertently included in a January 2012 notice letter but that no further action would be taken.  As the AOJ has failed to acknowledge the issue previously referred by the Board, it is again referred for appropriate action.  The Board also notes an April 2012 memorandum from the Appeals Management Center (AMC) in which an inferred, non-AMC issue of ischemic heart disease has been raised.  It, too, is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's type II diabetes mellitus with erectile dysfunction does not require insulin, restricted diet, and regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, and afforded the Veteran appropriate examinations to determine the severity of his disability.  In that vein, VA substantially complied with the Board's January 2012 remand by obtaining the Veteran's complete VA treatment records, which are located in both the paper and Virtual VA folders, asking the Veteran to identify any non-VA medical providers from whom he had received treatment for his type II diabetes mellitus with erectile dysfunction, and scheduling a contemporaneous VA examination that was conducted in February 2012.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); January 2012 AMC letter.  The Veteran did not provide any information regarding non-VA medical providers.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has not provided any specific arguments as to why he believes he is entitled to a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.  

The rating criteria for type II diabetes mellitus are found under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  A 20 percent evaluation contemplates the need for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Ratings in excess of 20 percent all require insulin, restricted diet, and regulation of activities; ratings higher than 40 percent require other criteria in addition to these.  The Court of Appeals for Veterans' Claims (Court) has defined the "regulation of activities" as the "avoidance of strenuous occupational and recreational activities," and concluded that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

A September 2008 physician statement, which is a form document with handwritten check marks and notations, indicates that the Veteran had been diagnosed with type II diabetes mellitus, which requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  The Veteran did not have any complications directly due to diabetes mellitus.  See statement from Dr. B.G.H.  

The Veteran underwent an Agent Orange Registry examination in October 2008.  In pertinent part, he reported being diagnosed with diabetes in 2006 and being started on Metformin at that time, which was changed to Byetta in 2008.  A list of current medications did not include insulin.  The Veteran was diagnosed with diabetes mellitus.  An October 2008 private record from Dr. B.G.H. indicated that the Veteran's type II diabetes mellitus was well-controlled.  None of the private treatment records from this provider indicate that the Veteran was taking insulin and/or needed to restrict his activities.  

The Veteran underwent a VA diabetes mellitus examination in February 2009, at which time it was again noted that he had been diagnosed with diabetes mellitus in 2006.  He denied ketoacidosis and hypoglycemic reactions as well as any hospitalization for ketoacidosis or hypoglycemic reactions.  His diet consisted of "low sugar, low fat" and his weight had been stable over the last 12 months.  There was no restriction of activities secondary to diabetes mellitus and the Veteran was reportedly using Byetta without problem.  He had never used insulin.  Following physical examination, the Veteran was diagnosed with type II, non-insulin dependent diabetes mellitus, good control, with no clinical evidence of diabetic neuropathy, diabetic retinopathy, or diabetic nephropathy.  

A March 2009 diabetology consult indicates that fundus photography screening exam showed no background diabetic retinopathy or laser scars in either eye.  

Pursuant to the Board's January 2012 remand, the Veteran underwent another VA diabetes mellitus examination (Disability Benefits Questionnaire (DBQ)) in February 2012, at which time his claims folder was reviewed.  He was diagnosed with type II diabetes mellitus and the examiner indicated that he had been prescribed insulin more than one injection per day, but did not require regulation of activities as part of medical management of diabetes mellitus.  It was noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and that there had been no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The examiner also indicated that the Veteran had not had progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  There was also no diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction caused by diabetes mellitus, or diabetic retinopathy.  The examiner specifically noted that the Veteran's diabetes does not require regulation of activities and did not affect his ability to perform occupational and/or recreational activities.  The examiner also indicated that an increase in activities would cause weight loss, therefore reducing the amount of medication needed to control diabetes.  

Pursuant to the rating criteria used to evaluate the Veteran's type II diabetes mellitus, the Veteran must require insulin, restricted diet, and regulation of activities in order to warrant the assignment of a rating in excess of 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The medical evidence of record, however, does not support the assignment of a rating in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus with erectile dysfunction, as there is no evidence that the Veteran requires regulation of activities.  See VA and private treatment records; February 2009 and February 2012 VA examination reports.  Rather, the medical evidence indicates that an increase in activities would cause weight loss, therefore reducing the amount of medication needed to control diabetes.  See February 2012 VA examination report.  For this reason, the assignment of a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction is not warranted.  

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's type II diabetes mellitus with erectile dysfunction, to include the need for a restricted diet and medications (first oral hypoglycemic agents and subsequently insulin), are contemplated by the rating criteria (i.e., 38 C.F.R. §4.119, Diagnostic Code 7913), which reasonably describe the Veteran's disability.  As shown in the above discussion, the Veteran does not have symptoms associated with his diabetes that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  Complications of his diabetes such as erectile dysfunction have been considered.  Therefore, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Inferred claim for TDIU

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran was noted to have been out on disability from his place of employment before retiring in January 2008.  See October 2008 Agent Orange Registry examination; February 2009 VA diabetes mellitus examination.  The Veteran has not indicated that he is not employed as a result of his type II diabetes mellitus with erectile dysfunction; rather, he reported that he was out of work prior to retirement due to low back disease.  Moreover, during the February 2012 diabetes mellitus examination, the examiner specifically indicated that diabetes mellitus did not impact the Veteran's ability to work.  In the absence of a history of unemployability due to diabetes, or other competent evidence suggestive of unemployability due to diabetes, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

A rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


